Title: To George Washington from Colonel Stephen Moylan, 29 June 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Sir
                        [Near Monmouth, N.J.] 29th June 1778
                    
                    Captain Plunket will deliver to your Excellency the prisoners mentiond in the note I sent you about one hour ago, I since find that General Clintons Qrs are taken at the place where the prisoners were taken—I am informd that there were fifty horse taken in the engagement yesterday I wish it may be true, as I coud immediatly bring as many men into the field with good fresh horses provided I can get the arms and accoutrements. I am Sir your most Ob. H: St
                    
                        Stephen Moylan
                    
                